Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        November 9, 2021




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of the Marriage of

    LAWRENCE L’HOMMEDIEU,                                           No. 53639-1-II
                                                          (consolidated with No. 54702-3-II)
                                  Respondent,

           And

    SHELANE L’HOMMEDIEU,                                      UNPUBLISHED OPINION

                                  Appellant.

          CRUSER, J. – Shelane L’Hommedieu1 appeals from the trial court orders addressing the

division of property and spousal maintenance in the dissolution action brought by her former

husband Lawrence L’Hommedieu. Shelane2 also appeals from the trial court’s denial of her

various motions for reconsideration. She argues that the trial court erred when it (1) characterized

Lawrence’s Oregon PERS3 income as his separate disability income, (2) failed to address her

community interest in various assets that Lawrence took or liquidated before the current

dissolution action was filed, (3) precluded her from introducing evidence or questioning Lawrence



1
    Shelane is a self-represented party.
2
  Because Shelane and Lawrence share the same last name, we refer to them by their first names
to avoid confusion.
3
    Public Employees Retirement System.
Consolidated Nos. 53639-1-II / 54702-3-II


about missing assets, (4) failed to address her community property interest in the River Glen Road

property and concluded that Lawrence had not acted in bad faith when he deeded the property to

his father, (5) failed to distribute all of the parties’ vehicles and unequally distributed the vehicles

it did address, (6) failed to find that Lawrence acted in bad faith when he removed her as the

survivor beneficiary of the Oregon PERS pension, (7) refused to rule on Lawrence’s violation of

the temporary orders regarding the family health insurance and failed to order Lawrence to pay

her additional health care costs, (8) failed to consider all relevant factors, including each parties’

resources, when awarding spousal maintenance, (9) failed to resolve unpaid child support issues,

(10) set the temporary child support lower than the amount in the economic table and child support

worksheets without explanation, (11) restricted her access to her portion of the PERS individual

account program (IAP)4 account until Lawrence turns 55 years old and limited her access to the

account records, (12) assigned various debts to her, and (13) referred to allegations of opiate abuse

in a clarification order. Shelane also request costs.

        Because of the disparity in income between the parties, despite Lawrence’s ability to pay,

we hold that the trial court abused its discretion when it set Shelane’s spousal maintenance at

$1,500 a month for three years. Accordingly, we remand this matter for the trial court to determine

the spousal maintenance. We otherwise affirm. Because Shelane has not filed the required financial

affidavit, we deny Shelane’s request for costs.




4
  “ ‘Individual account program’ means the defined contribution individual account program of
the Oregon Public Service Retirement Plan established under ORS 238A.025.” ORS 238A.005(9)
(ORS 238A.005 was amended in 2021. See 2021 Or. Laws ch. 135, § 3 [, at ___]. Because the
amendment does not impact our analysis, we cite to the current version of the statute.).
                                                   2
Consolidated Nos. 53639-1-II / 54702-3-II


                                              FACTS

                                          I. BACKGROUND

         Starting in 1996, Lawrence began working for the Tualatin Valley Fire & Rescue in

Oregon. Shelane and Lawrence were married on April 29, 1998. The couple had two girls, who

were born in November 1998 and August 2002.

         Lawrence became disabled in 2010, after 14 years of service with the fire department. In

2011, his application for a PERS “disability retirement allowance” based on “a duty-related

disability” was approved. Tr. of Excepts of Test. from Audio Files (Tr.) (May 24, 2019) at 21. At

the time of trial, Lawrence was receiving $6,269 a month from his PERS disability. He also

qualified for social security disability in the amount of $2,660 a month, and for veteran’s disability

in the amount of $3,458.07 a month.

         The marital community ended on September 1, 2013. Lawrence filed for dissolution in July

2014.

         In December 2015, the trial court issued temporary orders requiring Lawrence to pay

Shelane $3,000 a month in spousal maintenance and $1,500 a month in child support.5 These orders

also restrained Lawrence from “assigning, transferring, borrowing, lapsing, surrendering or

changing entitlement of any insurance policies of either or both parties whether medical, health,

life or auto insurance.” Clerk’s Papers (CP) (Oct. 1, 2019) at 3. They further required Lawrence to

pay the health insurance premiums for the children and to notify Shelane when the coverage

terminated.




5
    The standard child support calculation was stated as $2,524 per month.
                                                  3
Consolidated Nos. 53639-1-II / 54702-3-II


                                             II. TRIAL

       The case went to trial in May 2019. At trial, Lawrence called his mother, himself, and

Shelane as witnesses. Shelane, acting pro se, called herself as a witness. And Lawrence called

himself as a rebuttal witness.

       Shelane has not supplied this court the complete transcript from the two-day trial. Instead,

she has supplied selected portions of the record. The transcribed portions of the verbatim report of

proceedings show numerous short gaps throughout and completely omits (1) Shelane’s testimony

as Lawrence’s witness, which lasted just over an hour and (2) Lawrence’s rebuttal testimony,

which lasted approximately 36 minutes.

A. LAWRENCE’S WITNESSES

       1. LAWRENCE’S MOTHER’S TESTIMONY

       Lawrence’s mother testified about a property (the River Glen Road property) that

Lawrence and Shelane had purchased with Lawrence’s father during the marriage. Lawrence’s

mother testified that the property was purchased for $250,000 and that she and her husband used

$200,000 of their line of credit on their home to finance the purchase for Lawrence and Shelane.

At some point Lawrence quitclaimed the property to his father, but Lawrence continued to pay

them back to cover the interest payments on the line of credit that financed the property. She also

testified that the property was sold for $179,000 “a few months” before the trial. Tr. (May 24,

2019) at 16.

       2. LAWRENCE’S TESTIMONY

       Lawrence testified about his injury, his disability, his other disability benefits, and his

“PERS disability determination” as described above. Id. at 20. He testified that his PERS


                                                 4
Consolidated Nos. 53639-1-II / 54702-3-II


“application for disability retirement allowance was approved for a duty-related disability” in

2011, and that his disability status was reexamined almost yearly. Id. at 21.

        Lawrence also testified that he and Shelane had initially separated in March 2012, when

Shelane left the family home with their children while he was away. He testified that after

discovering that Shelane had left, he found that she had taken all of their gold and silver with her.

Shelane filed for dissolution in April 2012, but they reconciled in June 2012. They separated again

on September 1, 2013, and he filed this dissolution action in 2014.

        In regard to the River Glen Road property, Lawrence testified that he purchased the

property with his father and that his father had provided $200,000 of the purchase price and he

(Lawrence) provided $50,000 towards the purchase. He had initially purchased the property to put

his and Shelane’s home’s septic system on the lot, but they did not have to do so. Lawrence stated

that his father was involved simply to help him (Lawrence) and Shelane, and that the agreement

was that the purchase of the land “wouldn’t cost [his father] any money.” Id. at 35. Lawrence

testified that his father no longer owned the land.

        On cross-examination, Shelane presented Lawrence with evidence that he had purchased

the property for $200,000, not $250,000, but Lawrence asserted that there was “a mistake” on the

sales history and the deed that had since been corrected. Id. at 44. Also on cross-examination,

Lawrence testified that he had quitclaimed the deed for the property to his father when “EPG” 6

filed a lien on the property and that EPG later filed a claim against him and his father under the

fraudulent transfer act. Id. at 55.



6
 EPG appears to be an investment company; there is no detail regarding EPG’s action against
Lawrence in the record beyond the fact it existed and there was a judgment against Lawrence.
                                                  5
Consolidated Nos. 53639-1-II / 54702-3-II


       In regard to health insurance, Lawrence testified that he had Blue Cross health insurance

coverage for his family when the temporary orders were filed. But he stopped paying the insurance

premiums around July 2016, when he was struggling with his mental health and had been

“admitted to a mental hospital.” Id. at 60-61. After leaving the hospital, he was “assigned a

fiduciary to assist [him] with” the dissolution and help him pay his bills. Id. at 61. Lawrence

testified that he had previously entrusted $22,000 to someone who had “ripped [him] off” and part

of the fiduciary’s role was to make sure he handled his money appropriately. Id.

       Lawrence also testified that the family home was foreclosed on around the time the current

dissolution was filed. When asked what property was left, Lawrence testified that there was just

their personal property and some vehicles. He identified the vehicles as collectable Plymouth

‘Cuda with an estimated value of between $35,000 and $50,000;7 a motorcycle valued at $3,000;

a Chevy Nova valued at $3,000 to $5,000; a Subaru; and a “VersaClimber.” Id. at 38.

       Regarding child support, Lawrence testified that he had been paying $919 in child support

and that Social Security sent that money to Shelane. He believed that the social security payment

was a garnishment. He denied having taken social security child benefits that were supposed to go

to their daughters.

       Lawrence admitted that he had “cash[ed] in some accounts in order to prevent [Shelane]

[from] . . . attempting to take them, just like she did with our gold and silver.” Id. at 81. But he

testified that he did not cash in these accounts “with the intent to keep it from [Shelane]” or “hide

any assets from Shelane.” Id. at 81-82.



7
 Lawrence testified that he had purchased 1500 ounces of silver at some point after he and Shelane
had initially reconciled, but he asserted that he traded this silver for the Plymouth ‘Cuda.
                                                 6
Consolidated Nos. 53639-1-II / 54702-3-II


B. SHELANE’S WITNESSES

          The only witness in Shelane’s case in chief was Shelane.

          Shelane asserted that Lawrence had tricked her into signing documents that removed her

as the “survivor beneficiary on the pension account.” Id. at 87. She also presented evidence that

there had been substantial withdrawals from joint investment accounts between 2010 and 2013,

which she asserted demonstrated that Lawrence had been draining these accounts in an attempt to

hide these assets. While presenting numerous exhibits in support of this argument, the trial court

asked Shelane “[i]f there’s a way to speed it up” because they were running out of time. Id. at 103.

          Shelane also asserted that the property transfer between Lawrence and his father was

fraudulent and that Lawrence was the one who took the gold and silver that went missing when

she left the home in 2012.8 Additionally, Shelane asserted that Lawrence had been receiving social

security child benefits that were intended for their children and that he did not provide her with

those benefits even though the children were living with her. She stated that Lawrence had only

paid the court ordered child support “out of his own pocket” for six months. Id. at 136.

          She further testified that Lawrence had violated the temporary orders by letting the family’s

health insurance lapse, which caused her to incur substantial medical debt when she suffered a

“ministroke” in December 2016 and required her to purchase her own health insurance and cover

additional medical expenses. Id. at 140. She stated that she did not believe Lawrence’s testimony

that he had let the insurance lapse due to mental health issues because he had previously moved to

cancel the insurance and that motion had been denied.




8
    She valued the gold and silver at $51,000.
                                                   7
Consolidated Nos. 53639-1-II / 54702-3-II


       Shelane testified that her stroke was disabling, but she did not qualify for social security

disability benefits because she had not worked enough. She also questioned whether Lawrence

was actually disabled based on “things that [she had] seen during the marriage and people that he

knows” who were also faking disabilities. Tr. (May 28, 2019) at 7.

   III. TRIAL COURT ORDERS, MOTION FOR CLARIFICATION, MOTIONS FOR RECONSIDERATION

       On July 9, 2019, the trial court entered the following findings of fact and conclusions of

law:

                                   Specific Findings of Fact

               1. [Lawrence] has been found to be disabled by State of Oregon, the Social
       Security Administration and Veteran's Administration. [Shelane] did not present
       sufficient compelling testimony or evidence to disturb the conclusions of these
       governmental entities regarding [Lawrence’s] disability status.

       ....

               3. [Shelane’s] performance in representing herself in this complicated
       dissolution action involving multiple days of testimony, hundreds of exhibits and
       examination and cross-examination of witnesses somewhat undermines her
       argument that she is not employable due to cognitive disabilities. At the same time,
       her performance in this litigation does not establish conclusively that she is
       immediately employable or that a job she could obtain would provide her with a
       standard of living commensurate with the financial position [Lawrence] will
       occupy post-dissolution.

       ....

              5. I am not persuaded by the evidence submitted on this record that
       [Lawrence] engaged in fraud in connection with the selection of beneficiaries for
       his Oregon PERS account.

              6. I am not persuaded by the evidence on this record that [Lawrence]
       fraudulently or falsely appropriated Social Security benefits for himself that were
       allegedly due to the parties’ children.

             7. I am not persuaded by the evidence on this record that [Lawrence]
       improperly failed to pay any support (child or spousal) that he was court-ordered to

                                                8
Consolidated Nos. 53639-1-II / 54702-3-II


       pay during the parties’ separation. Indeed, although [Shelane] alleges a deficit
       exists with regard to payments she and the children did not receive for “years” she
       concedes that this amount is unknown and she is “unable to calculate” it.

               8. I find that the property in Skamania County on River Glen Road was
       purchased by [Lawrence] and his father in or around 2006 for approximately
       $250,000. This real property was then subsequently sold in 2018 for approximately
       $179,000. [Lawrence] is currently making monthly payments to his parents to repay
       for the investment they made in this property. The substantial evidence on the
       record established that the sale of this property did not provide any profit that would
       be subject to division in this action.

               9. There is not sufficient evidence on this record that the money in the
       parties’ bank accounts at separation and the silver and gold assets that [Shelane]
       claims are subject to division are actually assets that are available for distribution.
       Similarly, there is not sufficient evidence on this record to conclude precisely what
       became of these assets or that either party is entitled to an offsetting judgment in
       this matter to account for these unavailable assets. For instance, without persuasive
       proof, both parties have charged the other with secreting the silver and gold assets
       at or around the time of separation. Neither party has presented sufficient evidence
       on this issue for the court to make a conclusive finding of fact one way or another
       regarding these items.

              10. [Lawrence] worked for Tualatin Valley Fire & Rescue from 1996-2010.
       [Lawrence] suffered a job-related injury on May 8, 2010. [Lawrence] separated
       from this employer with a disability retirement as of February 28, 2011.

                                          Child Support

               1. [Lawrence’s] income is comprised of benefit payments he receives from
       U.S. Veterans Administration, Social Security Disability, and Oregon [PERS].
       Currently, these payments to petitioner total approximately $12,387.00 per month.
       Given [Lawrence’s] recent determination that some of these assets may be subject
       to taxation the current payment amount may be slightly different going forward. . .
       .

                2. [Shelane] asserts that she has not been employed for a lengthy period of
       time and that she does not possess the requisite skills, training or experience to
       obtain a job of any kind. [Lawrence] counters these arguments by claiming that
       [Shelane] has not attempted to find work and that she outwardly appears competent
       to hold a job. In partial support of this position, [Lawrence] claims that the work
       that [Shelane] did in representing herself in this matter is proof that she can be
       gainfully employed in the current work force. While there is some appeal to this
       logic, it ignores the broader reality regarding [Shelane’s] physical condition, age,

                                                 9
Consolidated Nos. 53639-1-II / 54702-3-II


       lack of work history, limited education and job skills. That said, [Shelane]
       marshalled a substantial amount of evidence in this case, conducted a deposition of
       [Lawrence] and conducted examinations and cross-examinations of witnesses over
       two days of testimony in a competent and thorough manner. Despite her statements
       that she is not able to process information quickly, her examinations and legal
       argument at trial partially belie her assertions that she is unable to work at anything
       because of cognitive and processing limitations. Furthermore, while [Shelane]
       presented testimony concerning her lack of job experience and current medical
       challenges, there was not a substantial amount of authoritative evidence in the
       record on this issue. Consequently, I will hold [Shelane] to contribute simply the
       minimum amount to child support of $50.00 per month for purposes of calculating
       the proper amount owed by [Lawrence], and not impute a minimum-wage income
       to her at this time.

             3. [Lawrence] shall be obligated to pay child support until the parties’
       youngest daughter reaches 18 years of age. . . .

                                      Spousal Maintenance

               1. In every dissolution action where the issue of spousal maintenance is
       presented the court is obligated by statute to consider several factors in deciding
       how much, if any, support should be ordered. The factors include: the financial
       resources of the party seeking maintenance; the time necessary to acquire sufficient
       education or training to enable the party seeking maintenance to find appropriate
       employment; the standard of living established during the marriage; the duration of
       the marriage; the age, physical and emotional condition, and financial obligations
       of the spouse seeking maintenance; and the ability of the obligated spouse to meet
       his or her needs and financial obligations while meeting those of the spouse seeking
       maintenance.

                2. In the present matter, [Shelane] has limited financial resources and has
       needed the temporary maintenance she has received to meet her regular expenses.
       It is uncertain what time would be necessary for [Shelane] to complete training or
       education to enable her to be self-sufficient. Indeed, [Shelane] seems to indicate
       that she will never be able to obtain employment of any kind given her health issues,
       lack of skills, age and lack of job experience. As for the parties’ standard of living
       during marriage, it appears that they were comfortable. This marriage lasted 15
       years before the most recent separation in 2013, and there has obviously been a
       lengthy period of separation. [Shelane] has not provided any information regarding
       efforts, if any, she has undertaken to obtain self-sufficiency since separation. At the
       same time, it is undisputed that for much of this time, [Shelane] was responsible for
       raising the parties’ children including home schooling. Nevertheless, the testimony
       presented at trial established that [Shelane’s] home schooling duties are effectively
       complete or nearly so. Therefore, [Shelane] will be largely freed from these

                                                 10
Consolidated Nos. 53639-1-II / 54702-3-II


       responsibilities to pursue employment. [Shelane] has alleged that her age and
       physical limitations make it difficult for her to meet her basic financial needs while
       [Lawrence] has relatively little difficulty meeting his own regular and recurring
       financial obligations.

               3. [Lawrence], for his part, claims that spousal maintenance is inappropriate
       here because: he has paid a significant amount of support to date; [Shelane] has not
       satisfied her obligation to become self-sufficient; and any award of spousal
       maintenance should not extend beyond [their youngest daughter’s] graduation from
       high school or 18[th] birthday, whichever first occurs. [Shelane’s] request for
       maintenance is less easily summarized, but appears to seek one-half of
       [Lawrence’s] monthly payments from Oregon PERS presumably as long as it is
       paid to [Lawrence]; $130 per month to apply toward a life insurance policy on
       [Lawrence] in favor of [Shelane]; and $1,622.49 per month payments for 14 years.
       In arriving at these numbers, [Shelane] appears to conflate property settlement
       issues and spousal maintenance under the rubric of “alimony.” While it is certainly
       proper for a court to consider a spousal maintenance award in the overall context
       of the property and/or child support awards in order to achieve a fair financial result
       for the parties, it is also important that the court differentiate between these items
       in issuing its decision so there is no misunderstanding regarding the actual terms of
       the court’s award and judgment. [Shelane’s] request for three separate “alimony”
       awards risks creating this confusion and the court will decline to adopt this
       approach to the ruling herein.

                4. [Lawrence] contends that he has paid a substantial amount of spousal
       maintenance to [Shelane] already due to the temporary order requirement that he
       pay $3,000.00 per month in spousal support since November of 2015. His argument
       is that this is sufficient amount of support given the duration of the marriage and
       the position of the parties. This is not, however, the full scope of considerations that
       the court will examine in making this decision. Indeed, an important consideration
       for the court is the relative financial positions of the parties and the financial
       prospects that they will each face going forward. Here, [Lawrence] is in much better
       financial situation than [Shelane] and that is likely to be the case for the foreseeable
       future. So, while a permanent award of maintenance is rare in Washington, there
       are circumstances where a just result may require spousal maintenance to continue
       for a period of time where, as is the case here, [Lawrence] will have a much greater
       post-dissolution income than [Shelane], and [Shelane] faces significant barriers to
       becoming self-sufficient (health, age, job experience, etc.). Specifically, if no
       changes were made, [Lawrence] will receive approximately $12,387.00 per month
       from his various disability payments post-dissolution, while [Shelane] does not
       have a recent job history that would provide her with a monthly salary even close
       to that amount. In this setting, our state’s appellate courts have held that the
       maintenance can occasionally be properly utilized as a “flexible tool by which the


                                                 11
Consolidated Nos. 53639-1-II / 54702-3-II


       parties’ standard of living may be equalized for an appropriate period of time.” See,
       [In re Marriage of Washburn, 101 Wn.2d 168, 179 677 P.2d 152 (1984)].

                5. I find that [Lawrence] will have sufficient assets post dissolution to
       maintain a standard of living that relatively comports with the manner in which he
       lived during marriage even while paying maintenance to [Shelane]. [Shelane], on
       the other hand, has a limited potential to achieve this standard of living even with
       a maintenance payment from [Lawrence]. So, while it is not necessarily the court’s
       duty to equalize the parties’ post-dissolution financial situations, the relative
       financial circumstances of the parties can be part of the calculations in setting a
       maintenance award. Taking all these factors into consideration I am persuaded that
       a fair and equitable result in this case is for [Lawrence] to pay [Shelane] spousal
       maintenance of $1,500 per month for three years. This award takes into account my
       findings that there will be a disparity in the relative financial positions of the parties
       post-dissolution without this order of maintenance and that [Shelane] presented
       sufficient evidence to show that she will have a difficult time obtaining gainful
       employment given her lack of experience and medical problems. Contrary to
       [Lawrence’s] assertions, I do not find [Shelane’s] claims regarding her medical
       problems and lack of recent or extensive job experience to be “unsubstantiated” . .
       . or the product of a “ruse” tied to the home schooling of the parties’ children. That
       said, I am persuaded that [Shelane’s] role in home schooling will not prevent her
       from getting a job. In addition, her testimony that she is unable to “keep up” in a
       modern workforce given her physical limitations and lack of experience may make
       [Shelane’s] transition back to employment difficult, but not impossible. The
       maintenance provided herein is designed to assist her in making this transition.

                                         Property Division

                l. The major dispute with regard to property division in this matter is
       whether or not the payments [Lawrence] receives for his disabilities are subject to
       division. Not surprisingly, both parties contend that this issue is easily resolvable
       in their respective favor without acknowledging that Washington’s appellate courts
       have long struggled with finding such precise characterizations of these sorts of
       assets. The linch pin of this question centers on whether or not the disability
       payments are intended to serve as a replacement of future compensation or are more
       akin to retirement benefits or deferred compensation. The former type of asset is
       typically not distributable while the latter is more properly subject to division. A
       hybrid situation exists where the payments are not clearly denominated or classified
       as either retirement benefits or disability benefits. Predictably, the appellate courts
       have struggled with these issues and in some cases sent differing signals to trial
       courts on how to proceed.

               2. In examining the benefits that [Lawrence] currently receives, it is not
       entirely clear in each instance whether or not they are more like retirement benefits

                                                  12
Consolidated Nos. 53639-1-II / 54702-3-II


       or disability benefits. While [Shelane] concedes that [Lawrence’s] military
       disability income is not subject to division, she asserts that the entirety of the
       benefits he receives from Oregon PERS should be subject to division. One of
       [Shelane’s] stated reasons for this division is her claim that [Lawrence] is receiving
       more in compensation from disability benefits than he did while he was employed.
       While this is not a proper basis on its own for dividing the assets, there is a more
       apposite rationale for examining these PERS assets and their possible division. In
       addition, it is clear from appellate court precedent that this question of a benefit’s
       divisibility is not resolved simply by the label that is attached to it. Finally, it is
       well-settled that the characterization of property as community or separate is not
       controlling in division of property between the parties, but “ [‘]the court must have
       in mind the correct character and status of the property . . . before any theory of
       division is ordered.[’] ” [In re Marriage of Brewer, 137 Wn.2d 756, 766, 976 P.2d
       102 (1999) (second alteration in original) (quoting Blood v. Blood, 69 Wn.2d 680,
       682, 419 P.2d 1006 (1966)).]

               3. Here, [Lawrence’s] benefits from Oregon PERS are a form of hybrid
       benefits that were made available to him due to his disability, but also are a form
       of retirement benefit. With regard to the IAP account [Lawrence] has through
       PERS, this asset has not been distributed to [Lawrence] and has been accumulating
       value separate from any effort of [Lawrence] after he ceased making contributions
       to the principal from his paychecks. As such, this asset more closely resembles a
       retirement account that is properly considered a community asset subject to
       division. Consequently, I find that [Shelane] shall be entitled to receive 43% of
       [Lawrence’s] IAP account on the accrual of this benefit during the parties’ twelve
       years of marriage during [Lawrence’s] 14 year career with Tualatin Valley Fire &
       Rescue. . . .

               4. With regard to [Lawrence’s] remaining PERS income, it is clear that the
       payments he has received and will receive until age 55 represent payment for
       income not received due to his disability and this asset is his separate property not
       subject to division. However, the payments due to him after retirement age would
       be properly considered a community asset subject to division according to the
       Washington appellate courts that have addressed this issue. Although most of
       [Lawrence’s] career as a firefighter in Oregon occurred during marriage, there was
       a period of time prior to marriage where he was working for Tualatin Valley Fire
       & Rescue and accruing these benefits. Consequently, I find that [Shelane] shall be
       entitled to 43% of the pension retirement benefits [Lawrence] is entitled to receive
       commencing with his retirement eligibility at 55 years of age.

               5. With regard to the remaining property assets, each party is to retain the
       property they currently possess as their own -- free from any claim from the other
       party. Specifically, [Lawrence] shall retain the Cuda automobile, and [Shelane]
       shall keep the Mazda 3 vehicle she currently possesses. Each party has an

                                                 13
Consolidated Nos. 53639-1-II / 54702-3-II


       independent obligation to execute documents necessary to release any interest they
       may possess in the property held by the other party. Failure to provide the other
       party with the necessary releases and conveyance documents to transfer these items
       of property may expose the recalcitrant party to contempt sanctions.

               6. In arriving at this award, I have determined what I believe is fair, just and
       equitable under all of the circumstances, and while I have taken into consideration
       the character of the assets that are subject to division here, I have also exercised my
       discretion to achieve a property division that, in conjunction with the other aspects
       of this order, presents an equitable division of the parties’ assets.

CP (Oct. 1, 2019) at 128-34.

       On September 23, 2019, Lawrence moved for “clarification” of the trial court’s July 9,

2019 order. CP (Aug. 14, 2020) at 1. On April 15, 2020, the trial court issued an order on

Lawrence’s motion for clarification. In this clarification, the trial court mentioned that it had

considered Lawrence’s allegations that Shelane was an opiate user when determining Shelane’s

employability and that no clarification was needed regarding this issue.

       Also on April 15, 2020, the trial court entered its “[f]indings and [c]onclusions,” which

incorporated the July 9, 2019 order and the April 15, 2020 clarification order by reference, and a

final divorce order. Id. at 70. The April 15, 2020 findings and conclusions included two exhibits,

Exhibit H and Exhibit W, which described what assets and debts were awarded to Lawrence and

to Shelane respectively.9

       Shelane filed several motions for reconsideration, each addressing a separate set of issues.

The trial court denied the motions for reconsideration.




9
 The trial court also entered a final child support order directing a transfer payment from Lawrence
for the support of the remaining minor child in the amount of $1,383, starting on March 1, 2020.
This support was to continue until the child turned 18, which occurred in August 2020.
                                                 14
Consolidated Nos. 53639-1-II / 54702-3-II


                                           ANALYSIS

                                   I. OREGON PERS DISABILITY

       Shelane first argues that the trial court erred in characterizing the disability portion of

Lawrence’s Oregon PERS “retirement pension” as his separate property. Br. of Appellant (No.

53639-1-II) at 11. Shelane asserts that (1) because the PERS account was an asset acquired during

the marriage, the trial court should have characterized it as community property, and (2) there was

no evidence that the disability payment was “anything other than a retirement pension” and the

trial court’s own findings demonstrate that the benefits were not entirely disability payments. Id.

at 15. We disagree.

       As part of making a just and equitable distribution of property in a marriage dissolution

action, the trial court is required to determine whether the property before it is community or

separate property. In re Marriage of Groves, 10 Wn. App. 2d 249, 254, 447 P.3d 643 (2019),

review denied, 195 Wn.2d 1005 (2020). We review a trial court’s characterization of property as

community or separate de novo, but we review the findings of fact on which that characterization

was based for substantial evidence. Id.; In re Marriage of Skarbek, 100 Wn. App. 444, 447, 997

P.2d 447 (2000). Unchallenged findings of fact are verities on appeal. Brewer, 137 Wn.2d at 766.

       Shelane is correct that the trial court recognized that, as a whole, the Oregon PERS benefits

were mixed disability and retirement benefits. That premise is demonstrated by the court’s

conclusion that “[Lawrence’s] benefits from Oregon PERS are a form of hybrid benefits that were

made available to him due to his disability, but also are a form of retirement benefit.” CP (Oct. 1,

2019) at 133.




                                                15
Consolidated Nos. 53639-1-II / 54702-3-II


       But the trial court also concluded that the PERS benefits Lawrence was currently receiving

were in the form of disability benefits, stating that “[w]ith regard to [Lawrence’s non-IAP account]

PERS income, it is clear that the payments he has received and will receive until age 55 represent

payment for income not received due to his disability.” Id. So, even though the PERS benefits as

a whole represented hybrid benefits, the trial court concluded that the benefit payments Lawrence

was currently receiving were disability benefits and, thus, his separate property.

       Under Washington law “disability benefits that are intended to be compensation for lost

future earnings are not distributable upon dissolution.” Groves, 10 Wn. App. 2d at 259. And, based

on the record before us, the evidence supports the trial court’s conclusion that the PERS income

Lawrence was receiving was based on his disability. For instance, not only was Lawrence also

receiving disability income from two other sources, there was evidence that to continue his PERS

payments he had to regularly demonstrate that he continued to be disabled and that if he again

became employable his PERS payments would cease. Furthermore, Shelane herself stated in her

own “proposed settlement award” that Lawrence’s “disability retirement becomes regular PERS

retirement” when he turns 55.10 CP (Oct. 19, 2019) at 95, 98. Accordingly, the trial court did not

err by characterizing Lawrence’s PERS disability income as his separate property.




10
   Shelane asserts that Lawrence’s PERS tax forms establish that the Oregon PERS benefits were
“from retirement/pensions/annuities and not disability pay.” Br. of Appellant (No. 53639-1-II) at
14. This argument is not persuasive. Lawrence’s 1099-R forms from the Oregon PERS state that
the PERS payments were “[d]istributions from [p]ensions, [a]nnuities, [r]etirement or [p]rofit-
[s]haring [p]lans, IRAs, [i]nsurance [c]ontracts, etc.” Ex. 12. Although this shows that the
payments were distributions from a PERS fund, the reference to “etc.” shows that this list is not a
finite list. Accordingly the 1099-R forms do not conclusively establish that the funds Lawrence
was receiving were retirement funds rather than disability funds.
                                                16
Consolidated Nos. 53639-1-II / 54702-3-II


                 II. ASSETS TAKEN PRIOR TO THIS DISSOLUTION ACTION BEING FILED

          Shelane next argues that the trial court erred “by not protecting her community property

interest in” numerous assets that she asserted Lawrence took possession of prior to filing this

dissolution action, including various bank and investment accounts, gold, and silver. Br. of

Appellant (No. 53639-1-II) at 20. This arguments fails.

                  In evaluating the parties’ property in a dissolution proceeding, “the trial
          court may properly consider a spouse’s waste or concealment of assets.” In re
          Marriage of Wallace, 111 Wn. App. 697, 708, 45 P.3d 1131 (2002), . . . . But it is
          well settled that, “[w]hen exercising this broad discretion, a trial court focuses on
          the assets then before it—i.e., on the parties’ assets at the time of trial. If one or
          both parties disposed of an asset before trial, the court simply has no ability to
          distribute that asset at trial.” In re Marriage of White, 105 Wn. App. 545, 549, 20
          P.3d 481 (2001) (footnote omitted).

In re Marriage of Kaseburg, 126 Wn. App. 546, 556, 108 P.3d 1278 (2005). Consideration of each

party’s responsibility for creating or dissipating marital assets is relevant to the just and equitable

distribution of property. In re Marriage of Steadman, 63 Wn. App. 523, 527, 821 P.2d 59 (1991);

In re Marriage of Clark, 13 Wn. App. 805, 808-09, 538 P.2d 145 (1975).

          Although Lawrence admitted that he liquidated some community assets in 2012,11 and that

he sold some additional silver in 2013 in order to buy the Plymouth ‘Cuda,12 there is nothing in

the record before us establishing that these assets were available to distribute at the time of trial.

Thus, the trial court did not err in failing to distribute these assets.




11
   Lawrence testified that Shelane took the couple’s silver and gold in 2012, when she temporarily
left the residence with their children. He admitted that he then cashed out some of the couple’s
other assets. But he testified that he was trying to keep Shelane from taking them, like she did the
silver and gold, and that he did not intend to keep these assets from her or hide them.
12
     Tr. (May 24, 2019) at 72.
                                                   17
Consolidated Nos. 53639-1-II / 54702-3-II


       And to the extent Shelane is arguing that the trial court should have considered the waste

or concealment of these assets when distributing the parties’ other assets, the partial record

supplied by Shelane omits significant portions of her testimony as Lawrence’s witness and

Lawrence’s rebuttal testimony, and is therefore inadequate to allow us to review this issue in as

far as it relates to the assets that were disposed of in 2012.13 RAP 9.2(b) (party seeking review

must provide an appellate record that contains all of the evidence necessary and relevant to the

issues to be reviewed); Bulzomi v. Dep’t of Labor & Indus., 72 Wn. App. 522, 525, 864 P.2d 996

(1994) (an “insufficient record on appeal precludes review of the alleged errors.”).

                    III. EXCLUSION OF EVIDENCE RELATED TO MISSING ASSETS

       Shelane also argues that the trial court restricted her ability to question Lawrence about

“where these assets went” and that the trial court did not believe that evidence related to these

assets was relevant. Br. of Appellant (No. 53639-1-II) at 32. Shelane does not establish that she is

entitled to relief on these grounds.

       The record shows that the trial court merely attempted to expedite the process of admitting

the exhibits Shelane asserted were relevant to demonstrating that Lawrence had liquidated some

community assets before this current dissolution proceeding. Merely expediting the admission of

exhibits does not show that the trial court attempted to prevent Shelane from admitting any relevant

evidence.

       And to the extent Shelane is also arguing that the trial court prevented her from questioning

Lawrence about these assets, she fails to direct us to any portion of the record to support this


13
   To the extent Shelane is also arguing that the trial court misapplied the burden of proof as to
“where these assets went,” we cannot address that argument given the missing portions of the
record. Br. of Appellant (No. 53639-1-II) at 32.
                                                18
Consolidated Nos. 53639-1-II / 54702-3-II


argument. We hold pro se litigants to the same standard as attorneys, requiring compliance with

all procedural rules. In re Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993). RAP

10.3(a)(6) requires the appellant to cite to the “relevant parts of the record.” Because Shelane fails

to direct us to the relevant part of the record, we decline to consider this argument.

                                  IV. RIVER GLEN ROAD PROPERTY

        Shelane further argues that the trial court erred “by not protecting her community property

interest in the [River Glen Road property],” and by not concluding that Lawrence had acted in bad

faith when he gave the land to his father. Br. of Appellant (No. 53639-1-II) at 23. Shelane does

not establish that she is entitled to relief on these grounds.

        First, the lot was sold prior to the trial, so it was not before the court for distribution.

Second, the record before us establishes that there was no equity in the lot as it was purchased for

at least $200,000 and sold for $179,000. Because there was no equity in the lot, there was no

community asset to distribute.

        And to the extent Shelane is arguing that the trial court should have considered Lawrence’s

transfer of this property to his father as waste or concealment of this asset when distributing the

parties’ other assets, the partial record supplied by Shelane omits significant portions of her

testimony and Lawrence’s testimony and is therefore inadequate to allow us to review this issue.

RAP 9.2(b); Bulzomi, 72 Wn. App. at 525.

                                             V. VEHICLES

        Shelane next argues that trial court erred when it awarded the Mazda to her and the

collectable Plymouth ‘Cuda to Lawrence and when it failed to “disperse all of the remaining

marital vehicles.” Br. of Appellant (No. 53639-1-II) at 29. She contends that the division of the


                                                  19
Consolidated Nos. 53639-1-II / 54702-3-II


Mazda and the Plymouth and the other vehicles “was not indicative of a just and fair division.” Id.

She also argues that the trial court erred in denying her motion for reconsideration on this issue.

        The trial court’s July 9, 2019 order stated, in part, “With regard to the remaining property

assets, each party is to retain the property they currently possess as their own -- free from any

claim from the other party. Specifically, [Lawrence] shall retain the Cuda automobile, and

[Shelane] shall keep the Mazda 3 vehicle she currently possesses.” CP (Oct. 1, 2019) at 134.

Although the trial court did not specifically describe the other vehicles, it clearly states that each

party was to retain ownership of the vehicles currently in their possession. Accordingly, the trial

court did not err by failing to distribute all of the vehicles.

        As to whether the division of the vehicles was just and equitable, it is true that the Mazda

awarded to Shelane had significantly less value than the combined value of the Plymouth ‘Cuda

and the other vehicles awarded to Lawrence. But when determining whether a property division is

just and equitable, we cannot view the value of one classification of assets in isolation. See In re

Marriage of Larson and Calhoun, 178 Wn. App. 133, 137, 313 P.3d 1228 (2013) (in a dissolution

proceeding all property is before the court). Accordingly, this argument fails.

                               VI. CHANGE OF SURVIVOR BENEFICIARY

        Shelane further argues that the trial court erred “by not finding [Lawrence] had acted in

bad faith by removing her as the survivor beneficiary of the Oregon PERS retirement pension.”

Br. of Appellant (No. 53639-1-II) at 32-33. She contends that the trial court erred by not requiring

Lawrence to prove that the removal was in good faith. Because significant portions of Shelane’s

and Lawrence’s testimony are not included in the record before us, we are unable to review this

issue. RAP 9.2(b); Bulzomi, 72 Wn. App. at 525.


                                                   20
Consolidated Nos. 53639-1-II / 54702-3-II


                  VII. VIOLATION OF TEMPORARY HEALTH INSURANCE ORDERS

       Shelane argues that the trial court erred when it refused to rule on Lawrence’s violation of

the temporary orders regarding the family health insurance and failed to order Lawrence to pay

her additional health care costs. Shelane further argues that the trial court erred by denying her

motion for reconsideration on this same ground. Again, because significant portions of Shelane’s

and Lawrence’s testimony are not included in the record before us, we are unable to review this

issue. RAP 9.2(b); Bulzomi, 72 Wn. App. at 525.

                                   VIII. SPOUSAL MAINTENANCE

       Shelane next argues that the spousal maintenance was not just and equitable and that the

trial court did not “fairly consider[ her] age, medical condition, disabilities, lack of skills, work

history, financial obligations.” Br. of Appellant (No. 53639-1-II) at 39. She asserts that the spousal

support award was an abuse of discretion “in relation to the values in the assets it awarded to

[Lawrence].”14 Id.

       We review a trial court’s decision in a dissolution action for manifest abuse of discretion.

In re Marriage of Landry, 103 Wn.2d 807, 809-10, 699 P.2d 214 (1985) (citations omitted). We

will affirm the trial court’s decision, “unless no reasonable judge would have reached the same

conclusion.” Id. at 809-10.


14
   Shelane also appears to assert that the trial court “placed itself in an ally position with
[Lawrence],” and accepted everything he said as true. Br. of Appellant (No. 53639-1-II) at 39. She
further alleges that the trial court placed her in a position wherein she had to represent herself and
then used her ability to do so against her when evaluating her claim that she was disabled, but then
failed to question Lawrence’s disability in light of evidence that may have brought that disability
into question. While we are troubled that Shelane’s self-representation, which was likely forced as
a result of her financial inability to hire counsel, was effectively used by Lawrence as evidence
against her, these arguments address the trial court’s weight and credibility determinations, which
we do not review on appeal. In re Estate of Palmer, 145 Wn. App. 249, 266, 187 P.3d 758 (2008).
                                                 21
Consolidated Nos. 53639-1-II / 54702-3-II


          When deciding whether to award maintenance, the trial court must consider factors that

“include the financial resources of each party; the age, physical and emotional condition, and

financial obligations of the spouse seeking maintenance; the standard of living during the marriage;

the duration of the marriage; and the time needed by the spouse seeking maintenance to acquire

education necessary to obtain employment.” In re Marriage of Luckey, 73 Wn. App. 201, 209, 868

P.2d 189 (1994); RCW 26.09.090. The only limitation placed on a court’s ability to award

maintenance is that the amount and duration must be just in light of the relevant factors. Washburn,

101 Wn.2d at 178. Maintenance is “not just a means of providing bare necessities, but rather a

flexible tool by which the parties’ standard of living may be equalized for an appropriate period of

time.” Id. at 179.

          Shelane contends that the trial court did not “fairly consider[ her] age, medical condition,

disabilities, lack of skills, work history, financial obligations.” Br. of Appellant (No. 53639-1-II)

at 39. But the record shows that the trial court fully considered each of these factors. The record

also shows that the trial court considered the parties’ “relative financial positions,” noting the vast

disparity in the parties’ incomes.15 CP (Oct. 1, 2019) at 132. Thus, the only remaining question is

whether the trial court’s decision was just in light of these factors. Washburn, 101 Wn.2d at 178.

          The trial court awarded Shelane $1,500 a month in maintenance for three years. The court

stated,

          This award takes into account [its] findings that there will be a disparity in the
          relative financial positions of the parties post-dissolution without this order of
          maintenance and that [Shelane] presented sufficient evidence to show that she will

15
   Although the trial court could not divide Lawrence’s social security and veteran’s benefits as
community assets, it could consider the income from those sources when determining the amount
of maintenance. See In re Marriage of Weiser, 14 Wn. App. 2d 884, 901-02, 475 P.3d 237 (2020)
(quoting Perkins v. Perkins, 107 Wn. App. 313, 327, 26 P.3d 989 (2001)).
                                                  22
Consolidated Nos. 53639-1-II / 54702-3-II


           have a difficult time obtaining gainful employment given her lack of experience
           and medical problems.

CP (Oct. 1, 2019) at 132.

           But even with the $1,500 maintenance award,16 Shelane’s financial resources and income

pale in comparison to Lawrence’s resources, which amount to over $12,000 a month. Importantly,

Shelane was not awarded any assets that she would be able to access before Lawrence turned 55

apart from an aging, high-mileage vehicle. And the trial court found that Shelane’s lack of a recent

job history made it unlikely that she would get a job with a salary approaching Lawrence’s monthly

income. Although we are generally hesitant to find an abuse of discretion when examining spousal

maintenance, “where, as here, the disparity in earning power and potential is great, [we] must

closely examine the maintenance award to see whether it is equitable in light of the post-dissolution

economic situations of the parties” In re Marriage of Sheffer, 60 Wn. App. 51, 56, 802 P.2d 817

(1990). In this instance, the disparity in income, despite Lawrence’s ability to pay, is significant

enough to allow us to find that the trial court abused its discretion in awarding only $1,500 a month

in maintenance for three years despite Shelane’s lack of access to any other assets until Lawrence

turns 55. Accordingly, we remand this matter for revision of the maintenance awarded by the trial

court.17




16
   We note that this is half the amount of the temporary support that the trial court originally
granted.
17
  Although “we do not mandate a maintenance award of a specific amount or duration[,] [w]e
commend to the trial court’s just discretion . . . consideration of an award tailored to the
commencement of receipt of retirement benefits.” Sheffer, 60 Wn. App. at 58 n.2 (citing In re
Marriage of Bulicek, 59 Wn. App. 630, 633-36, 800 P.2d 394 (1990)).
                                                 23
Consolidated Nos. 53639-1-II / 54702-3-II


                                     IX. UNPAID CHILD SUPPORT

        Shelane argues that the trial court erred when it failed to resolve unpaid child support issues

in the final orders. She also argues that the trial court erred when it failed to resolve this issue when

it denied her motion for reconsideration. Once again, because significant portions of Shelane’s and

Lawrence’s testimony are not included in the record before us, we are unable to review this issue.

RAP 9.2(b); Bulzomi, 72 Wn. App. at 525.

                              X. TEMPORARY CHILD SUPPORT ORDERS

        Shelane further argues that the trial court erred when it set the child support in the

temporary orders lower than the amount in the economic table and child support worksheets. But

Shelane has not provided us with the record from the proceedings that resulted in the temporary

orders, so we cannot address this issue. RAP 9.2(b); Bulzomi, 72 Wn. App. at 525.

                         XI. RESTRICTING ACCESS TO PERS IAP ACCOUNT

        Shelane next argues that the trial court erred by restricting her access to her portion of the

PERS IAP account until Lawrence turns 55 years old and limiting her access to the account

records. She asserts that there was no evidence that supports this restriction and that this restriction

violates ORS 238A.375 because Lawrence had access to the account’s funds when he “retired” in

February 2012. Br. of Appellant (No. 54702-3-II) at 12. Shelane further argues that the trial court

erred in denying motion for reconsideration on this matter.

        There is no evidence in the record before us suggesting that the trial court has limited

Shelane’s access to the IAP account records. Accordingly, we do not further address Shelane’s

claim that the trial court has limited her access to account records.




                                                   24
Consolidated Nos. 53639-1-II / 54702-3-II


       And Shelane does not direct us to any evidence in the record regarding when the IAP

account is available to Lawrence. Nor can we locate any evidence in the record supporting her

assertion that the funds are available to Lawrence before he turns 55 years old. Although there is

a possibility that Lawrence could have access to the IAP funds under ORS 238A.375 if he is an

“inactive member,” the record before us is devoid of any evidence regarding whether Lawrence is

in fact an “inactive member” with respect to his PERS benefits. Accordingly, Shelane has not

shown that the trial court erred when it restricted access to the IAP account until Lawrence turns

55.

       Shelane also asserts that since the trial court denied her motion for reconsideration, she has

obtained a letter from PERS stating that she could access the IAP account at any time, regardless

of Lawrence’s age. In the appendix to her brief, she attaches a copy of an email from PERS dated

Monday, August 17, 2020, almost three months after the trial court entered its orders on Shelane’s

motion for reconsideration. Although this email states that once PERS determined that there was

an award to her from Lawrence’s IAP account, Shelane “may access those funds at any time by

applying for them,” the letter is not part of the record, so we cannot consider it. Br. of Appellant

(No. 54702-3-II), app.

                                    XII. ASSIGNMENT OF DEBT

       Shelane next argues that the trial court erred “by assigning unsubstantiated and

unsupported debts towards [her] within the final orders.” Id. at 4. She further argues that the trial

court erred in denying motion for reconsideration on this issue.

       To the extent Shelane is challenging the trial court’s statement in Exhibit W that awards

her community property “subject to any loans, liens, mortgages, or encumbrances,” CP (Aug. 14,


                                                 25
Consolidated Nos. 53639-1-II / 54702-3-II


2020) at 77, the record before us does not show that any of the property awarded to Shelane was

subject to any loans, liens, mortgages, or encumbrances. Thus, based on this record, the trial court

did not assign any “debts” to Shelane, and this argument has no merit.

       To the extent Shelane is arguing that the trial court failed to adequately address the

following liabilities: (1) “[t]he attorney’s fees accumulated by [Lawrence] and his father regarding

the fraudulent transfer act of the land on River Glen Rd.,” (2) “[t]he real estate taxes paid on the

land located on River Glen Rd[.] . . . ,” and (3) “[t]he debt for Bank of America that was placed

upon the land on River Glen R[d.],” that argument has no merit. Id. at 108. The trial court’s order

expressly assigned those debts and liabilities to Lawrence.

                                 XIII. REFERENCE TO OPIATE USE

       Finally, Shelane argues that the trial court erred when it referred in the April 15, 2020 order

on Lawrence’s clarification motion to Lawrence’s allegations that she was an opiate user. She

contends that the reference to Lawrence’s allegations was not supported by any evidence in the

trial record and that including this language in the order “slanders [her].” Br. of Appellant (No.

54702-3-II) at 5. Shelane also argues that the trial court erred by denying her motion for

reconsideration of this issue.

       The part of the April 15, 2000 order that Shelane challenges references Lawrence’s

apparent assertions that Shelane had a history of opiate abuse:

       The court has previously considered all evidence presented at trial and considered
       [Lawrence’s] arguments regarding [Shelane’s] employability and [Lawrence’s]
       allegations of multi-decade opiate use in making its written decision. No
       clarification is necessary on this issue as the prior written decision is not lacking in
       specificity or clarity.

CP (Aug. 14, 2020) at 69.


                                                 26
Consolidated Nos. 53639-1-II / 54702-3-II


        In his motion for clarification, Lawrence argued that the trial court had failed to consider

his argument that Shelane was a long-term opiate user and that the court needed to consider this

when determining Shelane’s employability. The trial court’s April 15, 2020 order merely stated

that the court had considered the evidence presented and Lawrence’s allegations and that the prior

order did not require clarification regarding these allegations. The trial court’s order addressed

whether the trial court had considered Lawrence’s argument, it did not need to be supported by

evidence. And in merely confirming that it had considered Lawrence’s argument, it did not slander

Shelane. Accordingly, this argument fails.

                                             XIV. COSTS

        Shelane requests “an award in the associated costs to bring this appeal.” Br. of Appellant

(No. 53639-1-II) at 47. Because Shelane has not filed and served the required affidavit of financial

need within 10 days of the hearing date for this appeal, we decline to consider her request for costs.

RAP 18.1(c).

                                          CONCLUSION

        We hold that the trial court abused its discretion when it set Shelane’s spousal maintenance

at $1,500 a month for three years. Accordingly, we remand this matter for the trial court to

determine the spousal maintenance.18 We otherwise affirm. We deny Shelane’s request for costs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.


18
  Shelane requests that we resolve this case without remanding for additional proceedings. But
because the trial court must exercise its discretion in determining the proper amount of spousal
support, remand is required.
                                                 27
Consolidated Nos. 53639-1-II / 54702-3-II




                                                 CRUSER, J.
 We concur:



GLASGOW, A.C.J.




VELJACIC, J.




                                            28